

116 S5058 IS: Local News and Broadcast Media Preservation Act of 2020
U.S. Senate
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5058IN THE SENATE OF THE UNITED STATESDecember 17, 2020Mr. Paul introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo repeal the limitations on multiple ownership of radio and television stations imposed by the Federal Communications Commission, to prohibit the Federal Communications Commission from limiting common ownership of daily newspapers and full-power broadcast stations, and for other purposes.1.Short titleThis Act may be cited as the Local News and Broadcast Media Preservation Act of 2020.2.Regulation of broadcast ownership by the Federal Communications Commission(a)Repeal of multiple broadcast station ownership rules(1)In generalThe Federal Communications Commission may not impose any limitation on the number of radio or television stations—(A)that a person or entity may directly or indirectly own, operate, or control; or(B)in which a person or entity may have a cognizable interest.(2)RegulationsIn accordance with paragraph (1), the Federal Communications Commission shall repeal section 73.3555 of title 47, Code of Federal Regulations.(3)Technical and conforming amendmentSection 202 of the Telecommunications Act of 1996 (Public Law 104–104; 110 Stat. 108) is amended by striking subsections (a) through (d) and (h).(b)Prohibition on limitation of newspaper and broadcast station cross-OwnershipThe Federal Communications Commission may not impose any limitation on the ability of a person or entity to own one or more daily newspapers and one or more full-power broadcast stations.3.Clayton ActSection 7 of the Clayton Act (15 U.S.C. 18) is amended by adding at the end the following:For purposes of an acquisition described in this section, the market share in any geographic market of the television broadcasting market, the radio broadcasting market, or the daily newspaper publication market (or any relevant product market within such markets) of the acquiring person as a result of the acquisition shall not be considered to substantially lessen competition or to tend to create a monopoly..4.Safe harbor for certain collective negotiations(a)DefinitionsIn this section:(1)Antitrust lawsThe term antitrust laws—(A)has the meaning given the term in subsection (a) of the first section of the Clayton Act (15 U.S.C. 12); and(B)includes—(i)section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent that section applies to unfair methods of competition; and(ii)any State law (including regulations) that prohibits or penalizes the conduct described in, or is otherwise inconsistent with, subsection (b).(2)News content creatorThe term news content creator means—(A)any print or digital news organization that—(i)has a dedicated professional editorial staff that creates and distributes original news and related content concerning local, national, or international matters of public interest on at least a weekly basis; and(ii)is commercially marketed through subscriptions, advertising, or sponsorship; and(B)provides original news and related content, with the editorial content consisting of not less than 25 percent current news and related content.(3)Online content distributorThe term online content distributor means any entity that—(A)operates a website or other online service that displays, distributes, or directs users to news articles, works of journalism, or other content on the internet that is generated by third-party news content creators; and(B)has not fewer than 1,000,000,000 monthly active users, in the aggregate, of all of its websites or online services worldwide.(b)Limitation of liabilityA news content creator may not be held liable under the antitrust laws for engaging in negotiations with any other news content creator during the 4-year period beginning on the date of enactment of this Act to collectively withhold content from, or negotiate with, an online content distributor regarding the terms on which the news content of the news content creator may be distributed by the online content distributor, if—(1)the negotiations with the online content distributor—(A)are not limited to price;(B)are nondiscriminatory as to similarly situated news content creators;(C)directly relate to the quality, accuracy, attribution or branding, and interoperability of news; and(D)pertain to terms that would be available to all news content creators;(2)the coordination between the news content creators is directly related to and reasonably necessary for negotiations with an online content distributor that are otherwise consistent with this Act; and(3)the negotiations do not involve any person that is not a news content creator or an online content distributor.(c)Rule of constructionExcept as provided in this Act, this Act shall not be construed to modify, impair, or supersede the operation of the antitrust laws.